Title: From George Washington to the Board of War, 21 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point Augt 21 1779
        
        On the 19th I received the Honor of Your Letter of the 9th and knowing how very essential harmony is to promote our Affairs and to bring them to a happy conclusion—I was much concerned to find, that there was a cause of difference between You and General Sullivan. I inclose a Copy of a Letter of this date which I have written to Congress in consequence of your Letter upon the subject, in which you will perceive my opinion of your conduct. It is much to be wished that Mankind in general were more disposed to accomodate difficulties than they are. In the circumstances of our present Warfare such a disposition is peculiarly necessary—and according to my ideas the Man who endeavours to do this—whether Civil or Miltiary, consults well the interest of his Country. The Obstacles and difficulties which unavoidably occur are more than sufficient of themselves—and should prohibit any measures to encrease them. I have the honor to be with great respect & esteem Gentlemen Yr Most Obedt sert
        
          G. Washington
        
      